Title: 112. A Bill Providing a Means to Help and Speed Poor Persons in Their Suits, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Where it is intended that indifferent justice shall be had and administered to all the citizens of this commonwealth, as well to the poor as rich, which poor citizens be not of ability, nor power, to sue according to the laws of this land for redress of injuries and wrongs to them daily done, as well concerning their persons and their inheritance, as other causes; For remedy whereof, in behalf of the poor persons of this land not able to sue for their remedy after the course of the law, Be it enacted by the General Assembly, that every poor person which shall have cause of action against any person within this commonwealth, shall have, by the discretion of the court before whom he would sue, writ or writs original, and writs of subpœna, according to the nature of his cause, nothing paying for the same: And that the said court shall direct their clerk to issue the necessary process, shall assign to him counsel learned in the laws, and appoint all other officers requisite and necessary to be had for the speed of the said suit to be had and made, who shall do their duties without any reward for their counsels, help and business in the same.
